Citation Nr: 1704290	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disability as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969 and from September 1976 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for dental problems (gum disease).  

As an additional matter, the Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, as a general rule, the RO adjudicates the claim of service connection and the VA Medical Center (MC) adjudicates the claim for outpatient treatment.  As this appeal is from an adverse RO determination, the Board finds that it is a claim of service connection for compensation purposes and it does not have jurisdiction to address the dental treatment issue.  Therefore, the issue of entitlement to dental treatment is referred to the appropriate AOJ for appropriate action.


REMAND

The Veteran seeks service connection for a dental condition as secondary to his service-connected diabetes mellitus.  In his VA Form 9, he stated that doctors and dentists have told him that diabetes causes gum disease and other dental problems.  In support of this claim, he submitted an excerpt from the Journal of the American Medical Association (JAMA), which indicated that diabetes can adversely affect oral health.  Private dental treatment records reflect treatment for multiple missing teeth and extractions. See 2010 Treatment Records.  

In light of the above, the Board will not proceed with final adjudication of the claim until a competent dental examination and opinion are provided which fully addresses the nature and etiology of the Veteran's claimed dental disorder(s). McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a dental disorder.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must also obtain all relevant treatment records from the VAMC dating from February 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed dental disorder by an appropriate examiner.  All tests or studies necessary to make this determination must be ordered. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed dental disorder is caused by or aggravated by the Veteran's service-connected diabetes mellitus.  The examiner should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to diabetes.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


